DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments filed on 06/27/2022, the prior art references (Kong, Yasukawa, and Cui) does not teach the at least indicated portion of the claim of A wireless terminal of a wireless communication system, the wireless communication system including a wireless base station and one or more wireless terminals, the wireless terminal comprising: a radio communication circuit configured to perform wireless communication with the wireless base station; and a controller configured to; allocate a part of an allocation amount of a wireless resource indicated in an uplink grant which is assigned according to a status report of a transmission buffer to transmission of an updated status report of the transmission buffer when the uplink grant is received from the wireless base station, transmit the updated status report and uplink data stored in the transmission buffer via the radio communication circuit, the updated status report being a status report according to a variation amount of uplink data stored in the transmission buffer after transmitting the updated status report, the variation amount reflecting an actual amount of uplink data currently stored in the transmission buffer after transmitting the updated status report, wherein the actual amount of uplink data currently stored in the transmission buffer reflects at least one of: an amount data added to the transmission buffer after transmitting the status report, an amount of data discarded from the transmission buffer after transmitting the status report, and a difference between an amount of transmission buffer data transmitted according to the uplink grant and an amount of transmission buffer data stored in the transmission buffer prior to transmitting the uplink data stored in the transmission buffer, taken alone or in any combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645